In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-386 CV

____________________


DAVID ZARZOUR AND CRISELDA ZARZOUR, Appellants



V.


ASSOCIATES HOUSING FINANCE, L.L.C., Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 02-01-00009-CV




MEMORANDUM OPINION (1)
	Associates Housing Finance, L.L.C. ("Associates") sued David Zarzour, d/b/a
Great American Homes, and Criselda Zarzour.  The Zarzours filed a counterclaim.  The
trial court ordered arbitration.  The arbitrator ruled in favor of Associates and the trial
court entered a judgment awarding Associates $96,104.67 plus $20,000 attorney fees and
$3,750 arbitration fees.  The trial court also ordered a turnover of collateral.  
	The appeal was submitted on the clerk's record alone because the appellants were
not entitled to a free reporter's record and failed to make payment arrangements for the
reporter's record.  See Tex. R. App. P. 20.1(a)(1); 37.3(a)(1),(c).  On September 8, 2004,
we notified the parties that the appeal would be advanced without oral argument. See Tex.
R. App. P. 39.9.  The appeal was submitted without briefs because the appellants failed to
file their brief by the June 1, 2004, due date.  See Tex. R. App. P. 38.8(a)(2). The
appellants did not request additional time to file the brief.  See Tex. R. App. P. 38.6(d). 
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM
Submitted September 29, 2004
Opinion Delivered October 7, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.